Citation Nr: 1000040	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a chronic lung 
disease, to include chronic obstructive pulmonary disease 
(COPD).   

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active military service from June 1963 to 
April 1967 and from May 1967 to September 1985.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California, in which the RO denied the 
Veteran's claims for service connection for a right knee 
disability, a left knee disability, a lung disorder, 
tinnitus, hypertension, posttraumatic stress disorder (PTSD), 
a back disability, bilateral hearing loss, temporomandibular 
joint disease (TMJ), diabetes mellitus, type II, and squamous 
cell carcinoma.  In October 2005, the Veteran filed a notice 
of disagreement (NOD), and a statement of the case (SOC) was 
issued in September 2006.  Prior to the issuance of the SOC, 
the RO, in a September 2006 rating action, granted service 
connection for PTSD and a back disability, characterized as 
dextroscoliosis with musculoligamentous strain and multilevel 
degenerative disc disease.  

In the Veteran's October 2006 substantive appeal, he only 
addressed the issues of entitlement to service connection for 
a right knee disability, a left knee disability, a lung 
disorder, tinnitus, and hypertension.  Thus, as the Veteran 
did not perfect his appeal of the claims for service 
connection for bilateral hearing loss, TMJ, diabetes 
mellitus, type II, and squamous cell carcinoma, with the 
submission of a substantive appeal, these matters are not in 
appellate status.  See 38 C.F.R. § 20.202 (2009).   Inasmuch 
as the RO has not taken any action to indicate to the Veteran 
that these issues remain on appeal and it took steps to close 
the appeal (see certification of Appeal [VA Form 8], the 
requirement that there be a substantive appeal is not waived.  
The facts of this case are clearly distinguished from the 
Court's holding in Percy v. Shinseki, 23 Vet. App. 37 (2009) 
because in this appeal the Veteran was not wrongly mislead 
into believing that he had perfected an appeal of any of 
these additional issues in question by the RO. 

A letter from the RO to the Veteran, dated in August 2009, 
shows that at that time, the RO had scheduled the Veteran for 
a Travel Board hearing before the Board in September 2009.  
However, he failed to report for his scheduled September 2009 
hearing.  Not having received a request for postponement and 
pursuant to 38 C.F.R. § 20.704(d), the Board will proceed 
with its adjudication of the appeal "as though the request 
for a hearing had been withdrawn."  38 C.F.R. § 20.704(d); 
accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996) 
(discussing provisions of § 20.704(d)).

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a current diagnosis of a right knee disability.

2.  There is no competent medical evidence of record showing 
a current diagnosis of a left knee disability.

3.  Although a chest x-ray taken at the time of the Veteran's 
June 1985 retirement examination was reported to show 
questionable atelectasis ("atelectasis ?"), there was no 
specific finding attributed to COPD; a diagnosis of COPD was 
not shown during service or for many years thereafter; there 
is no competent evidence of a nexus between a lung disorder, 
to include COPD, and service.  

4.  There is no competent evidence that links a current 
diagnosis of tinnitus to service, or any incident of service.  
CONCLUSIONS OF LAW

1.  A claimed right knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310 (2009).

2.  A claimed left knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310 (2009).

3.  A chronic lung disease, to include COPD, was not incurred 
in or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

4.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 



Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2005, March 2006, and April 2009 letters sent to the Veteran 
by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2005 and April 2009 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in April 2005, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2006 and April 2009, after the 
decision that is the subject of this appeal.  Despite any 
timing deficiency, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claims for service 
connection for a right knee disability, a left knee 
disability, a lung disorder, and tinnitus, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In regard to the Veteran's 
claim for service connection for tinnitus, the Veteran 
underwent a VA audiological examination in February 2006.  
Following the evaluation, the examiner stated that, given 
that the Veteran reported that the ringing in his ears had 
been most obvious in the past 10 years, which would be post- 
active duty time, it was his opinion that it was less likely 
as not that the Veteran's tinnitus was due to exposure to 
acoustic trauma in combat during service.    

In regard to the Veteran's remaining claims for service 
connection for right and left knee disabilities and a chronic 
lung disease, to include COPD, the Veteran did not receive a 
VA examination for the purposes of deciding these claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c) (4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c) (4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran was discharged from service in 
September 1985 and aside from a normal bilateral knee 
examination upon his separation from service examination, 
there is no post-service medical or X-ray evidence of a 
diagnosis of a right or left knee disability.  With respect 
to the Veteran's claim for service connection for a lung 
disorder, the Board notes that although the evidence of 
record shows that the Veteran has a lung disorder, currently 
diagnosed as COPD, the evidence does not show a diagnosis of 
COPD during service or for many years thereafter and there is 
no competent evidence of a nexus between COPD and any 
incident of service.  The only competent opinion of record 
addressing the question of the etiology of the Veteran's only 
current lung disease, diagnosed as COPD, links such disease 
to 40 years of cigarette smoking.  Under these circumstances, 
the Board finds that VA has no duty to provide an examination 
or another medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.






II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).





III.  Right and Left Knee Disabilities

As stated above, service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Boyer, supra.  In the instant case, there is no 
competent medical evidence showing a current diagnosis of a 
right or left knee disability.  In this regard, a review of 
the Veteran's service treatment records shows that in 
December 1967, he was treated for complaints of a sprained 
left knee when he jumped off a tractor.  In August 1974, he 
was treated for another injury of the right knee.  At that 
time, he stated that he had recently fallen while playing 
basketball.  The physical examination showed that the Veteran 
had mild edema and severe pain under the patella.  He was 
prescribed medication and given an ace wrap.  The remaining 
records are negative for any complaints or findings of a 
right knee or left knee disability.  In June 1985, the 
Veteran underwent a retirement examination.  At that time, he 
denied any "trick" or locked knee.  The Veteran's lower 
extremities were clinically evaluated as "normal."  

In regard to post-service evidence, VA Medical Center (VAMC) 
outpatient treatment records, dated from May 1996 to January 
2005, show that in February 2003, the Veteran was treated for 
complaints of upper extremity and lower extremity weakness.  
Specifically, the Veteran stated that he had pain in multiple 
joints, including his knees.  However, a symptom, such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In this regard, following the physical examination in 
February 2003, the assessment was that the Veteran had 
cervical stenosis with synchronous upper and lower extremity 
symptoms (i.e., referred pain or pain radiating from his 
cervical spine disability to the knees versus pain emanating 
from an injury or disease of either knee).     

In this case, the only evidence of record supporting the 
Veteran's claims is his own lay opinion that he currently has 
right and left knee disabilities that are related to his 
military service.  The Veteran is certainly competent to 
testify as to symptoms such as knee pain.  However, he is not 
competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Thus, the Veteran's lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu, supra.  

In light of the above, the Board finds that there is no 
medical or X-ray evidence of record showing a current 
diagnosis of a right or left knee disability.  The Board 
recognizes that the Veteran's service treatment records show 
evaluation and treatment for a sprained left knee in December 
1967, and a right knee injury in August 1974, with mild edema 
and severe pain under the patella.  However, in both 
instances, it is evident that the manifestations of the knee 
injuries were acute and transitory and resolved with no 
residual disability given that the remaining service 
treatment records are negative for any complaints or findings 
of a right or left knee disability and the retirement 
examination of the knees was normal.  In further support of 
this conclusion, the Board notes that there is no competent 
medical evidence showing a post-service diagnosis of a right 
or left knee disability.  While the Board recognizes the 
Veteran's subjective complaints of pain in his knees, there 
are no objective signs of any right or left knee abnormality 
and the medical evidence indicates that the source of the 
Veteran's bilateral knee pain is the cervical spine (i.e., 
the pain radiates from the spine to the knees).  There is no 
medical opinion that links his knee pain to service and, in 
any event, as noted above, pain alone is not a diagnosis.  
Sanchez-Benitez, supra.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for right and left knee disabilities.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply and the claims must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Lung Disorder

A.  Factual Background

The Veteran's service treatment records show that in January 
1973, the Veteran had an x-ray taken of his chest.  The x-ray 
was reported to be within normal limits.  In June 1985, the 
Veteran underwent a retirement examination.  At that time, 
his lungs and chest were clinically evaluated as "normal."  
A chest x-ray was taken and it was reported as showing " 
atelectasis ?" (incomplete expansion of a lung) on the right 
side; it was not considered disabling.        

In February 2005, the Veteran filed a claim of entitlement to 
service connection for a lung disorder.  

Private medical records, dated from July to November 2005, 
show that in October 2005, the Veteran had a chest x-ray 
taken.  At that time, he gave a history of smoking for over 
40 years.  The pertinent diagnosis was of hyperinflation of 
the lungs consistent with COPD.  

Additional private medical records, dated from May 2005 to 
April 2008, show that in February 2006, the Veteran was 
treated for shortness of breath.  The examiner stated that 
the Veteran had been a long-term smoker and that x-ray 
evidence and pulmonary function tests showed COPD.  The 
Veteran had been advised to stop smoking but had not been 
able to do so.  The assessment was COPD due to cigarette 
smoking.  





B.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a lung disease, 
currently diagnosed as COPD.  

With the exception of the Veteran's June 1985 retirement 
examination, the remaining of the Veteran's service treatment 
records are negative for any complaints or findings of a lung 
disorder, to include COPD.  The Board recognizes that at the 
time of the Veteran's June 1985 retirement examination, a 
chest x-ray was reported to show questionable atelectasis.  
However, a definitive diagnosis was not provided and there 
was no specific finding attributed to COPD.  In other words, 
the finding of questionable atelectasis was not linked to a 
diagnosis of COPD.  

The first post-service medical evidence of record of a lung 
disorder, and the first medical evidence of a diagnosis of 
COPD, is in October 2005, over 20 years after the Veteran's 
separation from the military.  With respect to negative 
evidence, the Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints].  The Board also notes that there is no medical 
evidence or competent opinion of record which links the 
Veteran's lung disorder, currently diagnosed as COPD, to his 
period of active military service, to include the finding of 
questionable atelectasis noted on his chest x-ray at the time 
of his retirement examination.  Rather, the Veteran's COPD 
has been primarily linked to his 40 year history of smoking.  
In this regard, the Board notes that Congress has prohibited 
the grant of service connection for disability on the basis 
that such disability resulted from disease attributable to 
the use of tobacco products during a veteran's active service 
for claims filed after June 9, 1998.  38 U.S.C.A. § 1103 
(West 2002).

The Board has considered the Veteran's statements to the 
effect that he has a lung disorder, diagnosed as COPD, which 
is linked to his period of active military service, 
specifically to the finding of questionable atelectasis noted 
on his chest x-ray at the time of his retirement examination.  
In this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
when the determinative issues involve a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu, 
supra.  The evidence does not show that the Veteran possesses 
medical expertise, nor is it contended otherwise.  Therefore, 
his opinion that he currently has a lung disorder, to include 
COPD, that is linked to his period of active military 
service, specifically to the finding of questionable 
atelectasis noted on his chest x-ray at the time of his 
retirement examination, is not competent evidence.  The only 
competent opinion addressing the nexus question at issue 
specifically linked the Veteran's only current diagnosis of a 
lung disease, COPD, to 40 years of cigarette smoking. 

In elaborating on the lay evidence that has been presented in 
this case, the Board notes that, in Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court 
determined that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
The relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well. Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.

In the Board's judgment, the disability in question, lung 
disease classified as COPD, which was diagnosed in part on 
the basis of X-ray examination and pulmonary function tests, 
is not the type of disability that can be diagnosed by a 
layman.  Jandreau, supra.  Thus, while the Veteran is 
competent to report what comes to him through his senses, 
such as shortness of breath, he does not have medical 
expertise to diagnose underlying lung disease.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, he 
cannot provide a competent opinion regarding diagnosis or 
causation.  Specifically, he cannot provide a competent 
opinion regarding the contended causal relationship between 
the questionable atelectasis (incomplete expansion of a lung) 
noted on his chest x-ray at the time of his retirement 
examination, and his currently diagnosed lung disease, COPD.  
(Emphasis added.)  As noted above, the competent opinion 
evidence of record links the Veteran's  COPD to decades of 
smoking.  

The undersigned has fully considered the Veteran's 
contentions.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As noted 
above, although x-rays taken at the time of the Veteran's 
June 1985 retirement examination showed questionable 
atelectasis, there were no findings attributed to COPD.  In 
addition, after service, the record is devoid of 
contemporaneously recorded lay or medical evidence of any 
complaints, clinical findings or X-ray evidence indicative of 
a lung disease until more than 20 years after the Veteran's 
separation fro m active duty.  The Veteran has a current 
diagnosis of a lung disease and to the extent that his 
allegations can be construed as claiming recurrent 
respiratory symptoms since service (i.e., continuity of 
symptoms), in light of the fact that the only medical 
evidence of his only current diagnosis, COPD, is dated more 
than 20 years post-service and the only competent opinion 
regarding the etiology of his COPD not only does not support 
the contended nexus-it specifically links COPD to 40 years of 
smoking-the Veteran's claim must fail.  See Cuevas, supra.  
See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Voerth v. West, 13 Vet. App. 117 (1999).

The Board has considered the Veteran's combat status but 
there is no allegation that his current lung disease (COPD)-
first diagnosed more than 20 years after service-is due to an 
injury sustained during combat decades ago, nor is there any 
medical evidence that suggests such an etiology.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a lung disorder, to include COPD.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, generally, 
Gilbert, 1 Vet. App. at 49 (1990); Ortiz, supra.  


V.  Tinnitus

A.  Factual Background

The Veteran's service records show that he had active 
military service from June 1963 to April 1967 and from May 
1967 to September 1985.  He received the Vietnam Service 
Medal and the Combat Action Ribbon.  

The Veteran's service treatment records are negative for any 
complaints or findings of tinnitus.  In June 1985, he 
underwent a retirement examination.  At that time, his ears 
were clinically evaluated as "normal."  

In February 2005, the Veteran filed a claim of entitlement to 
service connection for tinnitus.  

In February 2006, the Veteran underwent a VA audiological 
evaluation.  At that time, the examiner stated that he had 
reviewed the Veteran's claims file.  The examiner indicated 
that according to the Veteran, he had intermittent ringing-
type sound occurring several times per week.  The Veteran 
reported that it had been most noticeable to him in the past 
10 years, which, according to the examiner, would be 
significantly post-active service.  The examiner noted that 
the most likely etiology was unknown.  Following the 
audiological evaluation, the examiner stated that in regard 
to a diagnosis, there was a report of an intermittent ringing 
sound.  The examiner indicated that there was no comment or 
complaint of tinnitus in the Veteran's service treatment 
records.  The examiner further reported that, given that the 
Veteran noted that ringing in his ears had been most obvious 
in the past 10 years, which would be post-active duty time, 
it was his opinion that it was less likely as not that the 
Veteran's tinnitus was due to exposure to acoustic trauma in 
combat during service.

In the Veteran's substantive appeal, dated in October 2006, 
he contended that his combat duty was the trauma that caused 
him to develop tinnitus.   

B.  Analysis

The Board finds that service connection for tinnitus is not 
warranted.  The Board first acknowledges that the existence 
of the Veteran's currently diagnosed tinnitus is not in 
dispute.  In the Veteran's February 2006 VA audiological 
examination, he was diagnosed with tinnitus (ringing in his 
ears).  In addition, as the Veteran received the Combat 
Action Ribbon, the Board finds that the Veteran engaged in 
combat.  Based on this, the Board finds that the Veteran's 
statements in regard to his noise exposure credible and 
consistent with military service.  Thus, the Board concludes 
that the Veteran sustained acoustic trauma during service.  
See 38 U.S.C.A. § 1154(b) (West 2002).

In this regard, the Board highlights that a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  See 38 U.S.C.A. § 1154(b); see also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 
U.S.C.A. § 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.

In the instant case, while the evidence indicates that the 
Veteran has a current diagnosis of tinnitus and that he had 
sustained acoustic trauma during service, there is no 
competent evidence that links the current tinnitus to 
acoustic trauma experienced in service or to any of incident 
of service.  In fact, the only competent medical opinion of 
record is dated in February 2006 and it conclusively ruled 
out such a medical nexus.  In the February 2006 VA 
audiological evaluation report, the examiner noted that there 
was no comment or complaint of tinnitus in the Veteran's 
service treatment records.  The examiner further reported 
that at the time of the evaluation, the Veteran noted that 
ringing in his ears had been most obvious in the past 10 
years, which would be post-active duty time.  Thus, the 
examiner specifically concluded that it was less likely as 
not that the Veteran's tinnitus was due to exposure to 
acoustic trauma in combat during service.  There is no 
competent contrary opinion of record.      

As stated above, the Veteran's service treatment records are 
negative for any complaints or findings of ringing in the 
ears or tinnitus.  The first evidence of a diagnosis of 
tinnitus is in February 2006, over 20 years after the 
Veteran's separation from the military.  As to any continuity 
of tinnitus since service (see 38 C.F.R. § 3.303(b) regarding 
continuity of symptomatology), the Veteran has not 
specifically asserted that he has experienced tinnitus since 
service, but rather has attributed his current tinnitus to 
events in service, specifically his combat service.  

Regarding the Veteran's contention that he has tinnitus that 
is attributable to acoustic trauma experienced during 
service, there is no medical evidence or competent opinion 
linking the currently diagnosed tinnitus to any incident of 
service, to include acoustic trauma.

In the Board's judgment, the Veteran is competent to provide 
testimony as to having some degree of tinnitus during 
service.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(regarding lay testimony of tinnitus); see also, e.g., Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent 
to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses).  However, he is not competent to provide an 
opinion regarding the cause of tinnitus.  Id.  Simply stated, 
his opinion regarding the etiology of his tinnitus lacks 
probative value; it does not constitute competent medical 
evidence.  See Espiritu, 2 Vet. App. at 492, 494-95.  

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Buchanan, supra.  As noted above, 
however, in addition to the fact that the Veteran did not 
complain of tinnitus at the time of his separation from 
service examination, the record is devoid of 
contemporaneously recorded medical or lay evidence of any 
findings indicative of tinnitus for many years after service.  

Moreover, the Veteran has not asserted that he has 
experienced tinnitus since service; rather, he has indicated 
it began approximately 10 years after service.  Specifically, 
upon his February 2006 audiological evaluation, he stated 
that his tinnitus became noticeable in the past 10 years, 
which, as the examiner observed in the examination report, 
was many years post-service.  As to the Veteran's contention 
that tinnitus developed post-service but as a result of his 
in-service combat, the Board finds no competent evidence or 
opinion to suggest such a delayed onset of the disability in 
question; the only competent medical opinion evidence 
addressing the contended nexus weighs against such a finding.  
See Boyer, supra.    

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not applicable and the Veteran's claim for 
service connection for tinnitus must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49, 56.  







ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for a chronic lung disease, 
to include COPD, is denied.   

Entitlement to service connection for tinnitus is denied.  


REMAND

In the Veteran's substantive appeal, dated in October 2006, 
he maintained that his hypertension was secondary to his 
service-connected PTSD.  In this regard, VAMC outpatient 
treatment records, dated from May 1996 to January 2005, show 
that the Veteran has a current diagnosis of hypertension.  As 
to this secondary aspect of the Veteran's claim, the Board 
notes that, under 38 C.F.R. § 3.310 (a), service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury and 
secondary service connection may be found where a service- 
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  A recent amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, was enacted.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially codifies Allen and 
adds language that requires that a baseline level of severity 
of the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

The RO did not directly address the question of secondary 
service connection, and there is no medical evidence of file 
that contains an opinion regarding whether the Veteran's 
service-connected PTSD caused or aggravated his hypertension.  
When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  That is, a case encompasses "all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether the claim is specifically 
labeled."  Id.  Moreover, "the Board is required to 
adjudicate all issues reasonably raised by a liberal reading 
of the appellant's substantive appeal, including all 
documents and oral testimony in the record prior to the 
Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 
(1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  
The Veteran has not been provided the text of the former 
version of 38 C.F.R. § 3.310 (a) or the text of the amendment 
effective October 2006.  Upon remand, the Veteran should be 
issued a VCAA notification letter that provides the evidence 
and information needed to substantiate a claim for secondary 
service connection and includes a copy of 38 C.F.R. § 3.310 
and the amendment to that regulation, effective October 10, 
2006. 38 C.F.R. § 19.9 (2009).  This VCAA letter should also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini, 18 Vet. 
App. at 112.  In addition, a VA examination should be 
provided upon remand in order to obtain an opinion regarding 
whether the Veteran has hypertension that was caused or 
aggravated by his service-connected PTSD.  38 C.F.R. § 3.310; 
Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009), he must be notified of the 
information and evidence needed to 
substantiate his claim for service 
connection for hypertension, to include as 
secondary to service-connected PTSD, to 
include notice of the amendment to 38 
C.F.R. § 3.310, finalized as of October 
10, 2006.  See 71 Fed. Reg. 52744 (2006).  
He must also be notified of what portion 
of that evidence VA will secure, and what 
portion he himself must submit.    

Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA.  

2.  Thereafter, the Veteran must be 
afforded a VA medical examination in order 
to ascertain the relationship between his 
hypertension, if any, and his service- 
connected PTSD. The claims folder is to be 
furnished to the examiner for review in 
its entirety. 

Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that the Veteran's hypertension was 
caused by his service- connected PTSD?

(b) Is it at least as likely as not that 
the Veteran's hypertension was aggravated 
by his service-connected PTSD?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  

If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of 
hypertension present (baseline; i.e., 
approximate average blood pressure) before 
the onset of the aggravation.

If the examiner must resort to speculation 
to answer either question, he or she 
should so indicate.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.

3.  Thereafter, the RO should re-
adjudicate the Veteran's claim of 
entitlement to service connection for 
hypertension, to include as secondary to 
service-connected PTSD.  The RO should 
base its decision on all of the evidence 
of record and all governing legal 
authority, including 38 C.F.R. § 3.310 and 
the amendment to that regulation effective 
October 10, 2006.  See 71 Fed. Reg. 52744 
(2006).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


